Citation Nr: 0827388	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  00-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 10 percent for the 
residuals of a gunshot wound of the right shoulder, involving 
muscle group I.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
March 1969, including service in the Republic of Vietnam, and 
his decoration include the Purple Heart Medal.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's claim for a rating in excess 
of 10 percent for a scar as a residual of a gunshot wound of 
the right shoulder.  In that same decision, the RO increased 
from 10 to 50 percent the disability rating for the veteran's 
service-connected post-traumatic stress disorder (PTSD), and 
denied his claim for a total disability rating based on 
individual unemployability (TDIU).


When this matter was initially before the Board in July 2003, 
the Board denied the veteran's claims for higher ratings for 
his gunshot wound residuals and PTSD and to a TDIU.  The 
veteran appealed the Board's July 2003 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a June 2004 order, granted the parties' joint motion for 
remand, vacating the Board's July 2003 decision insofar as it 
denied his gunshot wound claim and remanded the case for 
compliance with the terms of the joint motion.

In November 2004, the Board again denied the claim for a 
higher rating for the residuals of a gunshot wound of the 
right shoulder.  The veteran appealed the decision to the 
Court, which in an August 2005 order granted the parties 
joint motion for remand, vacating the November 2004 Board 
decision.

In January 2006, the Board again remanded this claim for 
additional development and consideration.

The Board notes that in his December 1999 Substantive Appeal 
the veteran requested the opportunity to testify at a hearing 
held before the Board in Washington, D.C.  In response, the 
Board scheduled him for a hearing in July 2003.  However, a 
statement was received in June 2003 from the veteran's 
representative indicating that he no longer wished to have a 
hearing at the Board but, instead, wanted his appeal to 
proceed.  38 C.F.R. § 20.702 (2007).  


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his right 
shoulder is his major extremity.

2.  Resolving all reasonable doubt in the veteran's favor, 
his right shoulder disability is productive of mild 
limitation of abduction and flexion of his right arm; 
however, because the disability is also manifested by 
repeated complaints of chronic pain that have been shown on 
clinical examination, given the additional functional 
impairment due to pain, his right shoulder condition is 
productive of disability analogous to limitation of motion of 
the right arm to shoulder level.  

3.  Since 21, 2006, the residual right shoulder scar is 
somewhat tender and hypopigmented.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria are met for a higher 20 percent rating for the 
residuals of a gunshot wound to the right shoulder (major 
arm).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.56, 4.69, 4.71a, 4.73, Diagnostic Code 5201, 5301 
(2007).

2.  Since September 21, 2006, the criteria for a separate 10 
percent rating, but no higher, for a right shoulder scar have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2007) (prior to August 30, 2002 
and since August 30, 2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2007).

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119- 
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO either complied with 
them or its non-compliance was non-prejudicial.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120). 
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's September 1999 rating 
decision took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  But according to 
Pelegrini II, as interpreted by GC, the fact that the RO did 
not provide VCAA notification in these circumstances (nor 
could it have, as the VCAA had not yet been enacted) was not 
error.  Although the RO did not provide VCAA notification 
prior to its rating decision, it did so when it included the 
text of 38 C.F.R. § 3.159 (2003) in the September 2002 SSOC.  
Moreover, the Board's July 2003 decision discussed the VCAA 
and the duties to notify and assist in detail.

The Court in Pelegrini II also held that VCAA notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).

These requirements were met in this case.  The RO's September 
2002 SOC included the text of 38 C.F.R. § 3.159 (2007) and 
the Board's July 2003 decision explained the meaning of the 
VCAA and its implementing regulations.  Moreover, the Board's 
July 2004 letter told the veteran that he had the 
opportunity, if desired, to submit additional argument and/or 
evidence in support of his appeal before the Board proceeded 
with readjudication.  Thus, VA complied with the VCAA notice 
content requirements, as it provided the information 
specified by Charles and Quartuccio and indicated to the 
veteran that he should provide any evidence in his possession 
pertaining to his claim prior to the Board's readjudication 
of his appeal.

Moreover, in this case, even assuming the binding nature of 
Pelegrini II's holdings as to the timing and content of VCAA 
notification, any defect in the timing of content of VCAA 
notification in this case, such as not sending a single VCAA 
letter complying with all of the relevant requirements, is 
harmless.  See 38 U.S.C.A. § 7261(b) (West 2002) (in making 
determinations authorized by statute, Court shall "take due 
account of the rule of prejudicial error"); 38 C.F.R. § 
20.1102 (2007) (error or defect in decision by Board "which 
does not affect the merits of the issue or substantive right 
of the appellant will be considered harmless and not a basis 
for vacating or reversing such decision"); Pelegrini II, 18 
Vet. App. at 121-122 (applying harmless error analysis to 
VCAA notice error); Conway v. Principi, 353 F.3d 1369, 1373-
1374 (no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from section 7261(b)'s 
requirement that Court "take due account of the rule of 
prejudicial error"); VAOPGCPREC 7-2004, at 4-5 (explaining 
that failure to comply with VCAA notice requirements is not 
per se prejudicial error, and discussing multiple possible 
circumstances in which such error is harmless).  This is 
particularly true in light of the veteran's July 2004 90-Day 
Letter Response Form, in which he checked the box next to the 
statement: "I do not have anything else to submit.  Please 
proceed immediately with the readjudication of my appeal 
after affording my representative the opportunity to review 
and submit additional argument in support of my case."  (The 
Board did afford his representative the opportunity to submit 
such arguments, and the veteran's representative did so in 
its August 2004 Brief).

In this particular case, on the other hand, no speculation is 
necessary to predict the evidentiary development that would 
result from additional VCAA notice.  The veteran already has 
provided a definitive answer, and that answer is none.  
Consequently, remanding this case to the RO for compliance 
with the VCAA would serve no useful purpose and, indeed, even 
the veteran has readily acknowledged as much by expressly 
stating that he has no additional evidence to submit - hence, 
his request for the RO to readjudicate the appeal 
immediately.  Needless remands in these types of situations 
are to be avoided.  See e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  See also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) ("[W[hen there is extensive factual development in a 
case, reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply"); Janssen v. Principi, 15 Vet. App. 370, 374 (2001) 
(allowing knowing and voluntary waiver of rights guaranteed 
by VCAA where appellant represented by competent counsel).

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in August 2006, on remand, discussing the 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the 
September 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence showing a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant showing a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

In this case at hand, the Board finds that the AMC's August 
2006 notice letter, along with the Board decisions in July 
2003 and November 2004 and the SSOCs issued in September 2002 
and September 2007 comply with the Court's holding in 
Vazquez-Flores.  The SSOCs informed the veteran of the 
applicable rating criteria.  And the August 2006 letter 
states:

Examples of evidence that you should tell us about 
or give to us that may affect how we assign a 
disability evaluation include the following:

?  Information about on-going treatment records, 
including VA or other Federal treatment records, 
you have not previously told us about;
?  Recent Social Security determinations;
?  Statements from employers as to job performance, 
lost time, or other information regarding how your 
condition(s) affect your ability to work; or
?  Statements discussing your disability symptoms 
from people who have witnessed how they affect you.

Moreover, in a June 2008 statement, the veteran's 
representative cited evidence allegedly supporting the claim 
for a higher evaluation under the relevant rating criteria.   
Hence, the representative's statements concerning the 
worsening condition show an awareness (actual knowledge) of 
what is necessary to substantiate the claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board also 
notes that the veteran discussed how the worsening of her 
service-connected disability affected his daily activities 
and job during two of his VA examinations in April 1999 and 
September 2006.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the severity of his 
residuals of a gunshot wound of the right shoulder 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

Factual Background

The service medical records (SMRs) reflect that the veteran 
sustained a through-and-through gunshot wound to the right 
shoulder in July 1967.  The June 1965 enlistment examination 
indicates that the veteran is right handed.  The wound was 
debrided and closed.  No neurovascular insult was detected.  
The veteran was treated at a medical facility for 6 days and 
discharged to light duty for 1 week.

At an August 1969 VA orthopedic examination, the veteran 
denied limitation of motion or neurological loss involving 
the right upper extremity, but indicated that the right 
shoulder ached with exertion.  Clinical inspection showed a 
well-healed, nontender wound scar.  There was full range of 
motion of the shoulder.  There was no deformity other than 
the scar.  The strength of the right shoulder muscles, 
including the triceps and deltoid, was normal.  The 
impression was that the right shoulder gunshot wound 
residuals did not disable the veteran from working, but left 
him with some aching pain about the wound scar.

At an April 1969 VA orthopedic examination, the veteran 
reported that he had diminished strength and continued pain 
of the right shoulder after the gunshot wound.  He remarked 
that he had not received treatment for the right shoulder 
since service.  He indicated that he was retired and had 
formerly worked as a railroad engineer, but denied having 
lost time from work because of his right shoulder injury.  
Clinical inspection disclosed a well-healed, nontender, non-
adherent wound scar.  Under the mid-portion of the scar, 
there was a defect, which when palpated, revealed a moderate 
degree of tenderness and distraction of the posterior deltoid 
muscle.

An April 1999 VA orthopedic examination reflected that 
forward flexion and abduction of the shoulder were to 150 
degrees.  Extension was to 30 degrees and adduction to 35 
degrees.  Internal and external rotation were both to 90 
degrees.  A moderate degree of pain was elicited with range 
of motion.  Muscle strength with motion was graded as 3/5.  
The diagnosis was residuals of gunshot wound of the right 
shoulder with pain, weakness and limitation of range of 
motion.

At a VA examination of scars in May 2002, the veteran 
complained of loss of strength and of easy fatigability of 
the right arm.  Clinical inspection of the right arm showed a 
well-healed scar.  The scar was nontender and mildly 
disfiguring. The scar exhibited no underlying tissue loss, 
adherence, elevation or depression. There was no ulceration 
or breakdown of the skin.  There was no limitation of motion 
due to the scar.  The diagnosis was well-healed scar on 
posteriolateral right upper extremity.

VA furnished the veteran a compensation examination in 
September 2006, post remand, to determine the current 
severity of his service-connected residuals of a gunshot 
wound to the right shoulder and specifically to muscle group 
I.  Prior to the examination, the veteran explained the 
history of his right shoulder gunshot wound during service in 
Vietnam.  He reported having some right shoulder joint and 
muscle pain and dysfunction that has been gradually getting 
worse.  He also complained of right shoulder muscle and joint 
pain, weakness and slight stiffness.  However, he did not 
report any flare-ups of the right shoulder muscles or his 
right shoulder joint.  But he did note constant pain and 
weakness that are exacerbated by activity - especially with 
over the head movement activities such as badminton.  The VA 
examiner indicated that he can fulfill all his activities of 
daily living but driving was somewhat problematic because he 
had to position his right shoulder and arm in a certain way 
to prevent it from aching.  The examiner also noted 
significant limitations with over-the-head activities such as 
washing the car or reaching in certain ways.  He last worked 
in 1999 as an engineer but he received a disability due to 
his service-connected PTSD.

Objective findings indicated a 19 cm scar on the front part 
of his shoulder with a width of 1 cm.  There was a 3 mm 
depression at its most distal aspect that is not 
significantly tender.  The scar was hypopigmented.  
Inspection of the muscles with respect to group I noted some 
tenderness over the lateral aspect of the trapezius.  There 
was no gross abnormality or atrophy.  There was minimal 
tenderness over the distal aspect of the trapezius.  There 
was normal strength with resisted shoulder shrug and minimal 
reproduction of pain.  There was no significant tissue loss, 
scar formation, tendon damage or muscle herniation.  In 
addition to the scar and muscle presentations, the right 
shoulder joint showed no significant abnormality of color, 
deformity or swelling.  Palpation elicited no abnormality.  
There was crepitus and some slight pain.  Active range of 
motion exhibited 165 degrees of forward flexion with pain, 
abduction to 170 degrees, external rotation of 90 degrees and 
internal rotation of 60 degrees.  Passive range of motion 
demonstrated forward flexion of 165 degrees with pain, 
abduction to 170 degrees, external rotation of 90 degrees and 
internal rotation of 60 degrees.  X-rays of the right 
shoulder revealed some minimal degenerative changes of the 
acromioclavicular joint.

This examiner diagnosed gunshot wound with muscle group I 
involvement, specifically the trapezius, of slight to 
moderate nature on the dominant side; gunshot wound with 
muscle group II involvement, specifically latissismus dorsi 
and teres major, on the dominant side, slight to moderate in 
nature; gunshot wound, right shoulder, with involvement of 
muscle group III specifically the posterior aspect of the 
deltoid, slight to moderate in nature, on the dominant side; 
no involvement of muscle group IV; and right shoulder strain 
with acromioclavicular joint osteoarthritis.
 
With respect to the DeLuca criteria, the examiner noted there 
was functional loss of 10 degrees of forward flexion to 155 
degrees and 10 degrees of abduction to 160 degrees.  
Repetitive motion testing had no impact on internal and 
external rotation.  In addition, since the veteran reported 
no significant flare-ups of the right shoulder muscle or 
joint pain or dysfunction, there is no further additional 
range of motion loss during these flare-ups.


Legal Principles

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination - assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, VA granted service connection for residuals of 
a gunshot wound to his right shoulder in September 1969, 
effective March 4, 1969.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  But another recent Court decision 
held that, in determining the present level of a disability 
for any increased-evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45.

VA assigns an extraschedular evaluation if the case presents 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

38 C.F.R. § 4.56 provides a framework for evaluating 
disabilities from muscle injuries.  This regulation provides 
as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles: (i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles: (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. ( ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

The regulations also provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f).  VA rates arthritis due to trauma, substantiated 
by X-rays findings as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a, DC 5003.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Normal range of motion in the shoulder is from 0 to 180 
degrees of forward flexion, from 0 to 180 degrees of 
abduction and from 0 to 90 degrees of external and internal 
rotation.  38 C.F.R. § 4.71, Plate II.

For limitation of motion of the arm, VA assigns a 20 percent 
evaluation for limitation of motion of the major arm when 
motion is possible to shoulder level; a 30 percent evaluation 
requires that motion be limited to midway between the side 
and shoulder level and a 40 percent evaluation requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, DC 5201.  

Analysis

Based on the above, VA provided a 10 percent rating for 
residuals of a gunshot wound to the right shoulder (major 
extremity).  VA assigns a 30 percent rating for moderately 
severe impairment of the major extremity and 40 percent for 
severe impairment of a major extremity.  This rating now 
refers to the residuals of a gunshot wound to the muscle 
group I of his right shoulder.  Function of Muscle Group I: 
Upward rotation of scapula; elevation of arm above shoulder 
level.  Muscle Group I comprises the following extrinsic 
muscles of the shoulder girdle: (1) Trapezius; (2) levator 
scapulae; (3) serratus magnus.  38 C.F.R. § 4.73, Diagnostic 
Code 5301.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

The currently assigned 10 percent rating contemplates 
moderate impairment from damage to Muscle Group I of the 
major arm.  In order to be entitled to assignment of the next 
higher rating of 30 percent, there must be evidence of 
moderately severe impairment of affected muscles of the right 
shoulder.  The medical evidence, including veteran's most 
recent VA examination in September 2006, confirms that the 
gunshot wound to the right shoulder with muscle group I 
involvement is slight to moderate in nature.  Hence, this 
condition warrants no more than 10 percent rating under DC 
5301.

As noted in the joint motion, however, an evaluation higher 
than 10 percent is possible under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5201.  Under this regulation, 
VA assigns a 20 percent evaluation for limitation of motion 
of the major arm when motion is possible to the shoulder 
level; a 30 percent evaluation requires that motion be 
limited to midway between the side and shoulder level and a 
40 percent evaluation requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  As 
noted, illustrations in 38 C.F.R. § 4.71a, Plate I, indicate 
that normal forward elevation (flexion) is from 0 to 180 
degrees, with limitation of motion at the shoulder level 
being 90 degrees.  Similarly, the normal range of motion for 
shoulder abduction is 0 to 180 degrees with limitation of 
motion at the shoulder level being 90 degrees.  Normal 
external and internal rotation of the shoulder is 0 to 90 
degrees.

Under DC 5201, limitation of motion of the arm at 20 degrees 
warrants a higher 20 percent evaluation.  Here, the report of 
the September 2006 VA examination (as already discussed) 
indicates that forward flexion of the veteran's right 
shoulder was to 155 degrees and his abduction was to 165 
degrees.  When examined, the veteran reported that he had 
constant pain and weakness that are worsened with activity.  
Indeed, the examiner found the veteran's right shoulder was 
inhibited by activity, particularly those which involve 
reaching over his head.  These flare-ups significantly limit 
his ability to perform over-the-head activities, such as 
badminton, washing the car and reaching in certain ways.  
Thus, resolving all reasonable doubt in the veteran's favor, 
the Board finds that when he has right shoulder flare-ups 
during over-the-head activities, the limitation of motion of 
his right shoulder is limited to his shoulder level and 
therefore warrants a higher 20 percent evaluation under DC 
5201.  

Moreover, as noted in the Board's November 2004 decision, the 
veteran has stated that his right shoulder aches with 
activity.  The symptoms he described indicate that he may 
experience some fatigue, pain, and a lowered threshold of 
fatigue stemming from the muscle injury.  At the same time, 
however, there is no objective evidence showing that the 
muscle injury produces more than moderate weakness or that it 
results in impairment of coordination or uncertainty of 
movement.  Thus, the Board finds that a higher rating is not 
warranted under the principles of DeLuca and 38 C.F.R. §§ 
4.40, 4.45, 4.59.

The medical evidence shows that the veteran's right shoulder 
is productive of acromioclavicular joint osteoarthritis.  The 
September 2006 examiner noted limitation of forward flexion 
and abduction of the right shoulder with grimacing on 
examination due to pain and fatigue.  However, since a 
separate 20 percent rating is already in effect based on 
range of motion (inclusive of the extent the motion is 
limited by pain), it is impermissible to also consider this 
very same symptom when determining the severity of the other 
impairment in the veteran's residuals of a gunshot wound to 
the right shoulder - such as that attributable to his 
acromioclavicular joint osteoarthritis. See 38 C.F.R. § 4.14 
(2007), VA's anti-pyramiding regulation; see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In addition, a separate rating may be assigned for scars from 
the gunshot wound of the right shoulder, if the wound scar is 
compensable.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Effective August 30, 2002, so during the pendency of this 
appeal, VA revised the regulatory provision that governs 
claims for skin conditions, in particular.  38 C.F.R. § 
4.118, DCs 7803, 7804, 7805.  Where, as here, a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, generally the version most favorable to the 
veteran should apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise.  See 38 U.S.C.A. § 
5110(g) (West 2002); Rhodan v. West, 12 Vet. App. 55 (1998).  
See also, 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

Prior to August 30, 2002, VA assigns a 10 percent rating for 
scars that are superficial tender and painful on objective 
observation.  Since August 30, 2002, VA assigns a 10 percent 
rating for scars that are superficial or painful on 
examination.

At his last VA examination in September 2006, the examiner 
indicated that he had a 19 cm scar located over the posterior 
aspect of the right shoulder.  The examiner noted that his 
scar was not significantly tender.  As such, this statement 
acknowledges that the scar was at least somewhat tender.  
Hence, a separate evaluation for the right shoulder scar is 
warranted under the old and new criteria for 38 C.F.R. § 
4.118, Diagnostic Codes 7804 (prior to and since August 30, 
2002) (2007).  However, the veteran's prior compensation 
examinations do not show the presence of a symptomatic wound 
scar of the right shoulder under either the old or the 
revised criteria prior to September 21, 2006.  

In reaching its determination that the wound scar is 
nontender prior to September 21, 2006, the Board has 
carefully considered all clinical findings regarding the 
characteristics of that scar.  Here, three separate VA 
examinations of the scar, one performed over 30 years ago, 
and the other two performed in recent years, demonstrated 
that the scar itself is nontender.  In April 1999, the 
examiner explicitly pointed out that the wound scar itself 
was nontender to palpation.  

In addition, the scar is not poorly nourished, superficial, 
with repeated ulceration, nor is it tender and painful to 
objective demonstration or unstable, nor does it produce 
limitation of function of the right shoulder.  Hence, the 
veteran's right shoulder scar does not warrant assignment of 
a separate evaluation under either DC 7803 or 7805.

Thus, the medical evidence supports a higher 20 percent 
rating for the veteran's residuals of a gunshot wound to the 
right shoulder under DC 5201.  The evidence also supports a 
separate 10 percent evaluation under the old and new criteria 
for DC 7804 for a tender/painful scar.  However, a separate 
10 percent rating under DC 5003 for acromioclavicular joint 
osteoarthritis would violate the anti-pyramiding regulation 
as he is already receives compensation for his limitation of 
motion.

In addition, the Board also has considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  However, the veteran has not 
required frequent hospitalization for the disability at issue 
and the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from this 
disability would be in excess of that contemplated by the 
assigned evaluation.  Neither is there any indication that 
application of the schedular criteria is otherwise rendered 
impractical.  Thus, referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a higher 20 percent rating for residuals of a 
gunshot wound to the right shoulder, involving muscle group 
I, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

As of September 21, 2006, entitlement to a separate rating of 
10 percent for a right shoulder scar is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


